DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This notice of allowance is in response to the amendment filed on 7 July 2022. 
Claims 1-20 have been amended.
All rejections from the previous office action have been withdrawn as necessitated by the amendment. 
Claims 1-20 are pending. Claims 1, 10, and 19 are independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant remarks, filed 7/7/21, in regards to the rejections and to the amendments made to independent claims 1, 10, and 19, were persuasive that no prior art (previously cited and/or currently found following the recent filing) teaches the amended claimed invention therefore, result in overcoming the current rejection. Therefore, none of the prior art, alone or by combination, teaches the claimed invention as a whole as disclosed by the combination of limitations that presented in claims 1, 10, and 19. Prior to the amendment, the closest prior art, Seitomer, notmfb, and TeachExcel, in combination, taught  receiving, via a first interface, a first plurality of values of table information, the first interface including a programmatic interface, the first plurality of values being identified in the table information based on at least one predetermined attribute included in the first interface, the table information including columns and rows, the columns corresponding to attributes, the rows corresponding to objects, [[the]] an intersection of the rows and the columns including cells comprised of values describing the objects according to the attributes; communicating, via the first interface, the first plurality of values of the table information to a first model, the first interface including the programmatic interface, the first plurality of values being identified in the table information based on at least one predetermined attribute included in the first interface the first model being selected from a first plurality of models associated with a first state, each of the first plurality of models comprising logic to process the first plurality of values of the table information to generate a column of predicted values, the first state being included in a sequence of states that are utilized for generating a plurality of predicted values for purchasing and reselling homes; receiving the column of predicted values from the first model; appending the column of predicted values to the table information to generate appended table information; and communicating, via a second interface, the appended table information to a second state, the second state including a second plurality of models, the sequence of states being associated with a plurality of interfaces including the first interface and the second interface, the plurality of interfaces facilitating a customization and proliferation of models. However, as a result of the amendment made to Claims 1, 10, and 19 filed on 7/7/22, and as stated, Seitomer, notmfb, and TeachExcel or any other reference does not teach claimed invention as whole based on the persuasive of Applicant's arguments of the cited art not teaching amended claimed invention.
Therefore, in summary, the Examiner agrees, with the new features added by amendment to Claims 1, 10, and 19, the mentioned prior art as disclosed in the Non Final Office action and in addition no other prior art, does not teach the claimed inventions as a whole as claimed; therefore, the claims are allowable. Thus, no prior art exists, individually or in combination, teaches each of the claimed inventions as a whole since the prior art fails to disclose or suggest each of the limitations together as claimed. Further, the Examiner cannot determine a reasonable motivation, either in the prior art or the existing case law, to combine the known elements together as claimed. Therefore, the claims are allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Bashore, can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/D. F./
Examiner, Art Unit 2177


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175